Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the amendment filed 4/12/2022 in which Claims 1-5, 7-21 are pending and Claim 6 is cancelled.
Response to Arguments
2.	Applicant's arguments filed 4/12/22 have been fully considered but they are not persuasive. Applicant argues that Shill does not expressly disclose the limitations disclosed in Claims 1, 9 and 14. Examiner disagrees and points to Shill’s teaching that host communication device 110 [HID] is associated with an individual for whom monitoring is provided...host communication device 110 may be a mobile communication device or a fixed communication device...the mobile target communication devices 120A, 120B, 120C and 120D [hosts] may be associated with individuals being monitored...host communication device 110 listens for signals or “beacons” emitted by the mobile target communication devices 120A, 120B, 120C and 120D (see ¶ 0015-0016; Fig. 1). Examiner construes that the distance is measured for each of the mobile devices, e.g. hosts, based on RSSI. In Figure 4, at step 410, beacon signals emitted by one or more mobile target communication devices, e.g., the mobile target communication devices 120A, 120B, 120C, and 120D, are received by the host communication device 110. Signals are received at multiple times over a given time period; At step 420, the host communication device 110 determines a distance between it and each of the mobile target communication devices 120A, 120B, 120C and 120D emitting beacon signals at each of the multiple times [respective distances of the hosts from the HID]. This determination may be based on the received signal strength of the beacon signals emitted by the mobile target communication device 120A, 120B, 120C, and 120D (see ¶ 0062-0063). Examiner construes that the measured distance for each of the mobile target communication devices to the host communication devices could reasonably be compared and the measurement correlating to the strongest RSSI could reasonably construed as the closest host to the host communication device. Further, the host communication device 110 determines the distance between itself and each of the mobile target communication devices based, e.g., on the received signal strength of the emitted beacon signals (see ¶ 0017); database may be maintained, e.g., by a server, and may be updated as needed, e.g., by a service provider, as mobile target communication devices are "paired" with the host communication device 110. The identifiers of the mobile target communication devices may be pushed down from the server to the gateway 150 via the Internet, such that the gateway 150 maintains an active list of identifiers of valid/paired mobile target communication devices (see ¶ 0031). Examiner construes that the valid/paired mobile target communication devices are the remaining hosts within a distance threshold of the host communication device.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-5, 9-12, 14, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2015/0327016 to Shill et al (“Shill”).
As to Claim 1, Shill teaches a human interface device (HID) (host communication device 110 [HID], see ¶ 0015-0016); comprising: a processor; and a memory, coupled to the processor, that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: retrieval of respective proximity information from hosts within communication distance of the HID (host communication device 110 [HID] is associated with an individual for whom monitoring is provided...host communication device 110 may be a mobile communication device or a fixed communication device...the mobile target communication devices 120A, 120B, 120C and 120D [hosts] may be associated with individuals being monitored...host communication device 110 listens for signals or “beacons” emitted by the mobile target communication devices 120A, 120B, 120C and 120D, see ¶ 0015-0016; Fig. 1. Examiner construes that the distance is measured for each of the mobile devices, e.g. hosts, based on RSSI), wherein the respective proximity information comprises respective distances of the hosts from the HID; based on the respective proximity information, comparison of the respective distances of the hosts from the HID; and selection of a first host from the hosts that has a closest distance of the respective distances to the HID (at step 410, beacon signals emitted by one or more mobile target communication devices, e.g., the mobile target communication devices 120A, 120B, 120C, and 120D, are received by the host communication device 110. Signals are received at multiple times over a given time period; At step 420, the host communication device 110 determines a distance between it and each of the mobile target communication devices 120A, 120B, 120C and 120D emitting beacon signals at each of the multiple times [respective distances of the hosts from the HID]. This determination may be based on the received signal strength of the beacon signals emitted by the mobile target communication device 120A, 120B, 120C, and 120D, see ¶ 0062-0063. Examiner construes that the measured distance for each of the mobile target communication devices to the host communication devices could reasonably be compared and the measurement correlating to the strongest RSSI could reasonably construed as the closest host to the host communication device); and establishment of a wireless connection with the first host (the host communication device 110 determines the distance between itself and each of the mobile target communication devices based, e.g., on the received signal strength of the emitted beacon signals, see ¶ 0017; database may be maintained, e.g., by a server, and may be updated as needed, e.g., by a service provider, as mobile target communication devices are "paired" with the host communication device 110. The identifiers of the mobile target communication devices may be pushed down from the server to the gateway 150 via the Internet, such that the gateway 150 maintains an active list of identifiers of valid/paired mobile target communication devices, see ¶ 0031. Examiner construes that the valid/paired mobile target communication devices are the remaining hosts within a distance threshold of the host communication device).
As to Claim 2, Shill depending from Claim 1, Shill teaches wherein, as the HID has the wireless connection with the first host (host communication device 110 [HID] is associated with an individual for whom monitoring is provided...host communication device 110 may be a mobile communication device or a fixed communication device...the mobile target communication devices 120A, 120B, 120C and 120D [hosts] may be associated with individuals being monitored...host communication device 110 listens for signals or “beacons” emitted by the mobile target communication devices 120A, 120B, 120C and 120D, see ¶ 0015-0016; Fig. 1. Examiner construes that the distance is measured for each of the mobile devices, e.g. hosts, based on RSSI), operations further comprise: determination that a position of the HID with respect to the hosts has changed: upon the change in the position, determination that a second host from the hosts has the closest distance of the respective distances to the HID (at step 410, beacon signals emitted by one or more mobile target communication devices, e.g., the mobile target communication devices 120A, 120B, 120C, and 120D, are received by the host communication device 110. Signals are received at multiple times over a given time period; At step 420, the host communication device 110 determines a distance between it and each of the mobile target communication devices 120A, 120B, 120C and 120D emitting beacon signals at each of the multiple times [respective distances of the hosts from the HID]. This determination may be based on the received signal strength of the beacon signals emitted by the mobile target communication device 120A, 120B, 120C, and 120D, see ¶ 0062-0063. Examiner construes that the measured distance for each of the mobile target communication devices to the host communication devices could reasonably be compared and the measurement correlating to the strongest RSSI could reasonably construed as the closest host to the host communication device); termination of the wireless connection with the first host (if the specific mobile target communication device, e.g. host, is not within a short enough range from the host communication device 110, the host communication device 110 will not receive beacon signals, see ¶ 0022; The host communication device 110, in turn, may pull the information identifying the mobile target communication devices from the gateway 150 as needed for comparison with the information received in the beacon signals, see ¶ 0031. Examiner construes that the host may remove the unpaired mobile devices from the server when the mobile devices are no longer active within the perimeter); and establishment of a wireless connection with the second host (The host communication device 110 determines the distance between itself and each of the mobile target communication devices based, e.g., on the received signal strength of the emitted beacon signals, see ¶ 0017; if the specific mobile target communication device, e.g. host, is not within a short enough range from the host communication device 110, the host communication device 110 will not receive beacon signals, see ¶ 0022; database may be maintained, e.g., by a server, and may be updated as needed, e.g., by a service provider, as mobile target communication devices are "paired" with the host communication device 110. The identifiers of the mobile target communication devices may be pushed down from the server to the gateway 150 via the Internet, such that the gateway 150 maintains an active list of identifiers of valid/paired mobile target communication devices, see ¶ 0031. Examiner construes that the valid/paired mobile target communication devices are the remaining hosts within a distance threshold of the host communication device).  
As to Claim 3, Shill depending from Claim 2, Shill teaches the wireless connection is established with the second host in response to a determination that a distance between the HID and the first host exceeds a threshold distance (the host communication device 110 determines a distance between itself and each of the mobile target communication devices 120A, 120B, 120C, and 120D at multiple times over a time period, e.g., several hours. The host communication device 110 determines the distance between itself and each of the mobile target communication devices based, e.g., on the received signal strength of the emitted beacon signals, see ¶ 0017; If a mobile target communication device, such as the mobile target communication device is at a distance greater than the distance threshold, that mobile target communication device may be considered to have "breached" the virtual perimeter 130, see ¶ 0019. Examiner construes that the host communication device, e.g. HID, continuously detects the distance of each mobile device, e.g. host, and when a change in position of any of the mobile devices is detected, when detecting a specific host’s movement outside of the perimeter, an alert is generated via a server).  
As to Claim 4, Shill depending from Claim 2, Shill teaches the wireless connection is established with the second host in response to a determination that the second host has the closest distance of the respective distances to the HID for at least a predetermined period of time (at step 410, beacon signals emitted by one or more mobile target communication devices, e.g., the mobile target communication devices 120A, 120B, 120C, and 120D, are received by the host communication device 110. Signals are received at multiple times over a given time period; At step 420, the host communication device 110 determines a distance between it and each of the mobile target communication devices 120A, 120B, 120C and 120D emitting beacon signals at each of the multiple times [respective distances of the hosts from the HID]. This determination may be based on the received signal strength of the beacon signals emitted by the mobile target communication device 120A, 120B, 120C, and 120D, see ¶ 0062-0063. Examiner construes that the measured distance for each of the mobile target communication devices to the host communication devices could reasonably be compared and the measurement correlating to the strongest RSSI could reasonably construed as the closest host to the host communication device).  
As to Claim 5, Shill depending from Claim 3, Shill teaches wherein the wireless connection is terminated with the first host in response to the determination that the distance between the HID and the first host exceeds the threshold distance, for at least a predetermined period of time (if the specific mobile target communication device, e.g. host, is not within a short enough range from the host communication device 110, the host communication device 110 will not receive beacon signals, see ¶ 0022; The host communication device 110, in turn, may pull the information identifying the mobile target communication devices from the gateway 150 as needed for comparison with the information received in the beacon signals, see ¶ 0031. Examiner construes that the host may remove the unpaired mobile devices from the server when the mobile devices are no longer active within the perimeter).  
As to Claim 9, Shill teaches a non-transitory computer-readable medium comprising instructions which, when executed by a processor of a human interface device (HID) (computer readable media...can include storage media, see ¶ 0061; host communication device 110 [HID], see ¶ 0015); cause the processor to: retrieve respective proximity information of hosts within communication distance of the HID (host communication device 110 [HID] is associated with an individual for whom monitoring is provided...host communication device 110 may be a mobile communication device or a fixed communication device...the mobile target communication devices 120A, 120B, 120C and 120D [hosts] may be associated with individuals being monitored...host communication device 110 listens for signals or “beacons” emitted by the mobile target communication devices 120A, 120B, 120C and 120D, see ¶ 0015-0016; Fig. 1. Examiner construes that the distance is measured for each of the mobile devices, e.g. hosts, based on RSSI), wherein the respective proximity information comprises respective distances of the hosts from the HID; based on the respective proximity information, compare the respective distances of the hosts from the HID; and select a first host from the hosts that has a closest distance of the respective distances to the HID (at step 410, beacon signals emitted by one or more mobile target communication devices, e.g., the mobile target communication devices 120A, 120B, 120C, and 120D, are received by the host communication device 110. Signals are received at multiple times over a given time period; At step 420, the host communication device 110 determines a distance between it and each of the mobile target communication devices 120A, 120B, 120C and 120D emitting beacon signals at each of the multiple times [respective distances of the hosts from the HID]. This determination may be based on the received signal strength of the beacon signals emitted by the mobile target communication device 120A, 120B, 120C, and 120D, see ¶ 0062-0063. Examiner construes that the measured distance for each of the mobile target communication devices to the host communication devices could reasonably be compared and the measurement correlating to the strongest RSSI could reasonably construed as the closest host to the host communication device); and establish a wireless connection with the first host (the host communication device 110 determines the distance between itself and each of the mobile target communication devices based, e.g., on the received signal strength of the emitted beacon signals, see ¶ 0017; database may be maintained, e.g., by a server, and may be updated as needed, e.g., by a service provider, as mobile target communication devices are "paired" with the host communication device 110. The identifiers of the mobile target communication devices may be pushed down from the server to the gateway 150 via the Internet, such that the gateway 150 maintains an active list of identifiers of valid/paired mobile target communication devices, see ¶ 0031. Examiner construes that the valid/paired mobile target communication devices are the remaining hosts within a distance threshold of the host communication device).
As to Claim 10, Shill depending from Claim 9, Shill teaches wherein, as the HID is connected to the first host (host communication device 110 [HID] is associated with an individual for whom monitoring is provided...host communication device 110 may be a mobile communication device or a fixed communication device...the mobile target communication devices 120A, 120B, 120C and 120D [hosts] may be associated with individuals being monitored...host communication device 110 listens for signals or “beacons” emitted by the mobile target communication devices 120A, 120B, 120C and 120D, see ¶ 0015-0016; Fig. 1. Examiner construes that the distance is measured for each of the mobile devices, e.g. hosts, based on RSSI), comprising program instructions which, when executed by the processor, cause the processor to: determine that a position of the HID with respect to the plurality of hosts changes: upon the change in position, determine that a second host from the plurality of hosts is more proximate to the HID than the first host (the host communication device 110 determines a distance between itself and each of the mobile target communication devices 120A, 120B, 120C, and 120D at multiple times over a time period, e.g., several hours. The host communication device 110 determines the distance between itself and each of the mobile target communication devices based, e.g., on the received signal strength of the emitted beacon signals, see ¶ 0017; If a mobile target communication device, such as the mobile target communication device is at a distance greater than the distance threshold, that mobile target communication device may be considered to have "breached" the virtual perimeter 130, see ¶ 0019; applications 340 can be stored in the memory 330 and/or in a firmware (not shown) as executable instructions, and can be executed by the processor 310. The applications 340 include various programs that, when executed by the processor 310, implement the various features of the device 300, including applications for generating an alert, applications for initiating transmission of an alert to the target device tracking server 170, etc, see ¶ 0057. Examiner construes that the host communication device, e.g. HID, continuously detects the distance of each mobile device, e.g. host, and when a change in position of any of the mobile devices is detected, when detecting a specific host’s movement outside of the perimeter, an alert is generated via a server); terminate the connection between the HID and the first host (if the specific mobile target communication device, e.g. host, is not within a short enough range from the host communication device 110, the host communication device 110 will not receive beacon signals, see ¶ 0022; The host communication device 110, in turn, may pull the information identifying the mobile target communication devices from the gateway 150 as needed for comparison with the information received in the beacon signals, see ¶ 0033. Examiner construes that the host may remove the unpaired mobile devices from the server when the mobile devices are no longer active within the perimeter); and allow the second host to initiate communications with the HID (The host communication device 110 determines the distance between itself and each of the mobile target communication devices based, e.g., on the received signal strength of the emitted beacon signals, see ¶ 0017; if the specific mobile target communication device, e.g. host, is not within a short enough range from the host communication device 110, the host communication device 110 will not receive beacon signals, see ¶ 0022; database may be maintained, e.g., by a server, and may be updated as needed, e.g., by a service provider, as mobile target communication devices are "paired" with the host communication device 110. The identifiers of the mobile target communication devices may be pushed down from the server to the gateway 150 via the Internet, such that the gateway 150 maintains an active list of identifiers of valid/paired mobile target communication devices, see ¶ 0031. Examiner construes that the valid/paired mobile target communication devices are the remaining hosts within a distance threshold of the host communication device).  
As to Claim 11, Shill depending from Claim 10, Shill teaches wherein the processor establishes the wireless connection with the second host in response to a determination that a distance between the HID and the first host is exceeds a threshold distance (the host communication device 110 determines a distance between itself and each of the mobile target communication devices 120A, 120B, 120C, and 120D at multiple times over a time period, e.g., several hours. The host communication device 110 determines the distance between itself and each of the mobile target communication devices based, e.g., on the received signal strength of the emitted beacon signals, see ¶ 0017; If a mobile target communication device, such as the mobile target communication device is at a distance greater than the distance threshold, that mobile target communication device may be considered to have "breached" the virtual perimeter 130, see ¶ 0019; applications 340 can be stored in the memory 330 and/or in a firmware (not shown) as executable instructions, and can be executed by the processor 310. The applications 340 include various programs that, when executed by the processor 310, implement the various features of the device 300, including applications for generating an alert, applications for initiating transmission of an alert to the target device tracking server 170, etc, see ¶ 0057. Examiner construes that the host communication device, e.g. HID, continuously detects the distance of each mobile device, e.g. host, and when a change in position of any of the mobile devices is detected, when detecting a specific host’s movement outside of the perimeter, an alert is generated via a server).  
As to Claim 12, depending from Claim 9, Shill teaches wherein the processor terminates the wireless connection is terminated with the first host in response to the determination that the distance between the HID and the first host exceeds the threshold distance, for at least a predetermined period of time (if the specific mobile target communication device, e.g. host, is not within a short enough range from the host communication device 110, the host communication device 110 will not receive beacon signals, see ¶ 0022; The host communication device 110, in turn, may pull the information identifying the mobile target communication devices from the gateway 150 as needed for comparison with the information received in the beacon signals, see ¶ 0031. Examiner construes that the host may remove the unpaired mobile devices from the server when the mobile devices are no longer active within the perimeter).  
As to Claim 14, Shill teaches a method comprising: retrieving, by a human interface device (HID) comprising a processor, respective proximity information of hosts within communication distance of the HID (host communication device 110 [HID] is associated with an individual for whom monitoring is provided...host communication device 110 may be a mobile communication device or a fixed communication device...the mobile target communication devices 120A, 120B, 120C and 120D [hosts] may be associated with individuals being monitored...host communication device 110 listens for signals or “beacons” emitted by the mobile target communication devices 120A, 120B, 120C and 120D, see ¶ 0015-0016; Fig. 1. Examiner construes that the distance is measured for each of the mobile devices, e.g. hosts, based on RSSI), based on the respective proximity information: comparing, by the HID, the respective distances of the hosts from the HID; selecting, by the HID, a first host from the hosts that has a closest distance of the respective distances to the HID (at step 410, beacon signals emitted by one or more mobile target communication devices, e.g., the mobile target communication devices 120A, 120B, 120C, and 120D, are received by the host communication device 110. Signals are received at multiple times over a given time period; At step 420, the host communication device 110 determines a distance between it and each of the mobile target communication devices 120A, 120B, 120C and 120D emitting beacon signals at each of the multiple times [respective distances of the hosts from the HID]. This determination may be based on the received signal strength of the beacon signals emitted by the mobile target communication device 120A, 120B, 120C, and 120D, see ¶ 0062-0063. Examiner construes that the measured distance for each of the mobile target communication devices to the host communication devices could reasonably be compared and the measurement correlating to the strongest RSSI could reasonably construed as the closest host to the host communication device); and establishing, by the HID, a wireless connection with the first host (the host communication device 110 determines the distance between itself and each of the mobile target communication devices based, e.g., on the received signal strength of the emitted beacon signals, see ¶ 0017; database may be maintained, e.g., by a server, and may be updated as needed, e.g., by a service provider, as mobile target communication devices are "paired" with the host communication device 110. The identifiers of the mobile target communication devices may be pushed down from the server to the gateway 150 via the Internet, such that the gateway 150 maintains an active list of identifiers of valid/paired mobile target communication devices, see ¶ 0031. Examiner construes that the valid/paired mobile target communication devices are the remaining hosts within a distance threshold of the host communication device).
As to Claim 15, Shill depending from Claim 14, Shill teaches determining, by the HID, that a position of the HID with respect to the hosts has changed: upon the change in the position, determining, by the HID, that a second host from the hosts has the closest distance of the respective distances to the HID (the host communication device 110 determines a distance between itself and each of the mobile target communication devices 120A, 120B, 120C, and 120D at multiple times over a time period, e.g., several hours. The host communication device 110 determines the distance between itself and each of the mobile target communication devices based, e.g., on the received signal strength of the emitted beacon signals, see ¶ 0017; If a mobile target communication device, such as the mobile target communication device is at a distance greater than the distance threshold, that mobile target communication device may be considered to have "breached" the virtual perimeter 130, see ¶ 0019. Examiner construes that the host communication device, e.g. HID, continuously detects the distance of each mobile device, e.g. host, and when a change in position of any of the mobile devices is detected, when detecting a specific host’s movement outside of the perimeter, an alert is generated via a server); terminating, by the HID, the wireless connection with the first host (if the specific mobile target communication device, e.g. host, is not within a short enough range from the host communication device 110, the host communication device 110 will not receive beacon signals, see ¶ 0022; The host communication device 110, in turn, may pull the information identifying the mobile target communication devices from the gateway 150 as needed for comparison with the information received in the beacon signals, see ¶ 0033. Examiner construes that the host may remove the unpaired mobile devices from the server when the mobile devices are no longer active within the perimeter); and establishing, by the HID, a wireless connection with the second host (The host communication device 110 determines the distance between itself and each of the mobile target communication devices based, e.g., on the received signal strength of the emitted beacon signals, see ¶ 0017; if the specific mobile target communication device, e.g. host, is not within a short enough range from the host communication device 110, the host communication device 110 will not receive beacon signals, see ¶ 0022; database may be maintained, e.g., by a server, and may be updated as needed, e.g., by a service provider, as mobile target communication devices are "paired" with the host communication device 110. The identifiers of the mobile target communication devices may be pushed down from the server to the gateway 150 via the Internet, such that the gateway 150 maintains an active list of identifiers of valid/paired mobile target communication devices, see ¶ 0031. Examiner construes that the valid/paired mobile target communication devices are the remaining hosts within a distance threshold of the host communication device).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hariharan with Shill to teach wherein, as the HID is connected to the first host, the processor is to: determine that a position of the HID with respect to the plurality of hosts changes: upon the change in position, determine that a second host from the plurality of hosts is more proximate to the HID than the first host; terminate the connection between the HID and the first host; and allow the second host to initiate communications with the HID. The suggestion/motivation would have been in order for the host communication device to determine an approximate distance to a mobile target communication device based on the signal strength of the beacon signals received from the mobile target communication device (see ¶ 0018).
As to Claim 16, Shill depending from Claim 15, Shill teaches the wireless connection is established with the second host in response to a determination that a distance between the HID and the first host exceeds a threshold distance (the host communication device 110 determines a distance between itself and each of the mobile target communication devices 120A, 120B, 120C, and 120D at multiple times over a time period, e.g., several hours. The host communication device 110 determines the distance between itself and each of the mobile target communication devices based, e.g., on the received signal strength of the emitted beacon signals, see ¶ 0017; If a mobile target communication device, such as the mobile target communication device is at a distance greater than the distance threshold, that mobile target communication device may be considered to have "breached" the virtual perimeter 130, see ¶ 0019. Examiner construes that the host communication device, e.g. HID, continuously detects the distance of each mobile device, e.g. host, and when a change in position of any of the mobile devices is detected, when detecting a specific host’s movement outside of the perimeter, an alert is generated via a server).  
As to Claim 17, Shill depending from Claim 16, Shill teaches the wireless connection is established with the second host in response to a determination that the second host has the closest distance of the respective distances to the HID for at least a predetermined period of time (at step 410, beacon signals emitted by one or more mobile target communication devices, e.g., the mobile target communication devices 120A, 120B, 120C, and 120D, are received by the host communication device 110. Signals are received at multiple times over a given time period; At step 420, the host communication device 110 determines a distance between it and each of the mobile target communication devices 120A, 120B, 120C and 120D emitting beacon signals at each of the multiple times [respective distances of the hosts from the HID]. This determination may be based on the received signal strength of the beacon signals emitted by the mobile target communication device 120A, 120B, 120C, and 120D, see ¶ 0062-0063. Examiner construes that the measured distance for each of the mobile target communication devices to the host communication devices could reasonably be compared and the measurement correlating to the strongest RSSI could reasonably construed as the closest host to the host communication device).  
As to Claim 18, Shill depending from Claim 15, Shill teaches wherein the wireless connection is terminated with the first host in response to the determination that the distance between the HID and the first host exceeds the threshold distance, for at least a predetermined period of time (if the specific mobile target communication device, e.g. host, is not within a short enough range from the host communication device 110, the host communication device 110 will not receive beacon signals, see ¶ 0022; The host communication device 110, in turn, may pull the information identifying the mobile target communication devices from the gateway 150 as needed for comparison with the information received in the beacon signals, see ¶ 0031. Examiner construes that the host may remove the unpaired mobile devices from the server when the mobile devices are no longer active within the perimeter).  
6.	Claims 7, 8, 13, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2015/0327016 to Shill et al (“Shill”) in view of U.S. Patent Publication 2015/0271432 to Muth.
As to Claim 7, Shill depending from Claim 1, Shill fails to disclose wherein the hosts have previously paired to the HID. Muth teaches wherein the hosts have previously paired to the HID (From the communication signal, the first host device may obtain or extract a target identifier of the target device responsible for the communication signal. In this example, the bedroom remote sent the communication signal, and was previously paired to the second host device, the bedroom TV (309). The first host device may also determine current signal quality for the target device with respect to the first host device (310). For instance, the first host device may determine the RSSI of the target device. The first host device may then determine whether to initiate pairing between the first host device and the target device (312), see ¶ 0037; Figure 3 illustrates, step 309, receive, at the first host device, a target identifier of a target device previously paired to the second host device; step 310, determine current signal quality for the target device with respect to the first host device; step 312, determine whether to initiate a communication channel (e.g. BT pair) with the target device, see ¶ 0037, Figure 3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shill with Muth to teach wherein the hosts have previously paired to the HID. The suggestion/motivation would have been in order to determine the signal level or range of signal levels at which the host device last communicated with the target device (see ¶ 0013).
As to Claim 8, Shill depending from Claim 1, Shill does not expressly disclose operations further comprise, in response to a determination that multiple hosts of the hosts have respective distances that are equidistant from the HID, selection of the first host that is assigned a highest priority of respective priorities previously assigned to the multiple hosts. Muth teaches operations further comprise, in response to a determination that multiple hosts of the hosts have respective distances that are equidistant from the HID, selection of the first host that is assigned a highest priority of respective priorities previously assigned to the multiple hosts (From the communication signal, the first host device may obtain or extract a target identifier of the target device responsible for the communication signal. In this example, the bedroom remote sent the communication signal, and was previously paired to the second host device, the bedroom TV (309). The first host device may also determine current signal quality for the target device with respect to the first host device (310). For instance, the first host device may determine the RSSI of the target device. The first host device may then determine whether to initiate pairing between the first host device and the target device (312), see ¶ 0037; Figure 3 illustrates, step 309, receive, at the first host device, a target identifier of a target device previously paired to the second host device; step 310, determine current signal quality for the target device with respect to the first host device; step 312, determine whether to initiate a communication channel (e.g. BT pair) with the target device [allow first host to connect with the HID], see ¶ 0037, Figure 3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shill with Muth to teach in response to a determination that multiple hosts of the hosts have respective distances that are equidistant from the HID, selection of the first host that is assigned a highest priority of respective priorities previously assigned to the multiple hosts. The suggestion/motivation would have been in order to determine the signal level or range of signal levels at which the host device last communicated with the target device (see ¶ 0013).
As to Claim 13, Shill depending from Claim 10, Shill fails to disclose wherein the plurality of hosts configured to communicate with the HID comprise hosts previously paired to the HID. Muth teaches wherein the processor establishes the wireless connection with the second host in response to a determination that the second host has the closest distance of the respective distances to the HID for at least a predetermined period of time (From the communication signal, the first host device may obtain or extract a target identifier of the target device responsible for the communication signal. In this example, the bedroom remote sent the communication signal, and was previously paired to the second host device, the bedroom TV (309). The first host device may also determine current signal quality for the target device with respect to the first host device (310). For instance, the first host device may determine the RSSI of the target device. The first host device may then determine whether to initiate pairing between the first host device and the target device (312), see ¶ 0037; Figure 3 illustrates, step 309, receive, at the first host device, a target identifier of a target device previously paired to the second host device; step 310, determine current signal quality for the target device with respect to the first host device; step 312, determine whether to initiate a communication channel (e.g. BT pair) with the target device, see ¶ 0037, Figure 3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shill with Muth to teach wherein the plurality of hosts configured to communicate with the HID comprise hosts previously paired to the HID. The suggestion/motivation would have been in order to determine the signal level or range of signal levels at which the host device last communicated with the target device (see ¶ 0013).
As to Claim 19, Shill depending from Claim 14, Shill fails to disclose wherein the hosts have previously paired to the HID. Muth teaches wherein the hosts have previously paired to the HID (From the communication signal, the first host device may obtain or extract a target identifier of the target device responsible for the communication signal. In this example, the bedroom remote sent the communication signal, and was previously paired to the second host device, the bedroom TV (309). The first host device may also determine current signal quality for the target device with respect to the first host device (310). For instance, the first host device may determine the RSSI of the target device. The first host device may then determine whether to initiate pairing between the first host device and the target device (312), see ¶ 0037; Figure 3 illustrates, step 309, receive, at the first host device, a target identifier of a target device previously paired to the second host device; step 310, determine current signal quality for the target device with respect to the first host device; step 312, determine whether to initiate a communication channel (e.g. BT pair) with the target device, see ¶ 0037, Figure 3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shill with Muth to teach wherein the hosts have previously paired to the HID. The suggestion/motivation would have been in order to determine the signal level or range of signal levels at which the host device last communicated with the target device (see ¶ 0013).
As to Claim 20, Shill depending from Claim 14, Shill does not expressly disclose operations further comprise, in response to a determination that multiple hosts of the hosts have respective distances that are equidistant from the HID, selection of the first host that is assigned a highest priority of respective priorities previously assigned to the multiple hosts. Muth teaches operations further comprise, in response to a determination that multiple hosts of the hosts have respective distances that are equidistant from the HID, selection of the first host that is assigned a highest priority of respective priorities previously assigned to the multiple hosts (From the communication signal, the first host device may obtain or extract a target identifier of the target device responsible for the communication signal. In this example, the bedroom remote sent the communication signal, and was previously paired to the second host device, the bedroom TV (309). The first host device may also determine current signal quality for the target device with respect to the first host device (310). For instance, the first host device may determine the RSSI of the target device. The first host device may then determine whether to initiate pairing between the first host device and the target device (312), see ¶ 0037; Figure 3 illustrates, step 309, receive, at the first host device, a target identifier of a target device previously paired to the second host device; step 310, determine current signal quality for the target device with respect to the first host device; step 312, determine whether to initiate a communication channel (e.g. BT pair) with the target device [allow first host to connect with the HID], see ¶ 0037, Figure 3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shill with Muth to teach in response to a determination that multiple hosts of the hosts have respective distances that are equidistant from the HID, selection of the first host that is assigned a highest priority of respective priorities previously assigned to the multiple hosts. The suggestion/motivation would have been in order to determine the signal level or range of signal levels at which the host device last communicated with the target device (see ¶ 0013).
As to Claim 21, Shill depending from Claim 9, Shill does not expressly disclose wherein the instructions which, when executed by the processor, further cause the processor, further cause the processor to, in response to a determination that multiple hosts of the hosts have respective distances that are equidistant from the HID, select the first host that is assigned a highest priority of respective priorities previously assigned to the multiple hosts. Muth teaches operations further comprise, in response to a determination that multiple hosts of the hosts have respective distances that are equidistant from the HID, selection of the first host that is assigned a highest priority of respective priorities previously assigned to the multiple hosts (From the communication signal, the first host device may obtain or extract a target identifier of the target device responsible for the communication signal. In this example, the bedroom remote sent the communication signal, and was previously paired to the second host device, the bedroom TV (309). The first host device may also determine current signal quality for the target device with respect to the first host device (310). For instance, the first host device may determine the RSSI of the target device. The first host device may then determine whether to initiate pairing between the first host device and the target device (312), see ¶ 0037; Figure 3 illustrates, step 309, receive, at the first host device, a target identifier of a target device previously paired to the second host device; step 310, determine current signal quality for the target device with respect to the first host device; step 312, determine whether to initiate a communication channel (e.g. BT pair) with the target device [allow first host to connect with the HID], see ¶ 0037, Figure 3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shill with Muth to teach wherein the instructions which, when executed by the processor, further cause the processor, further cause the processor to, in response to a determination that multiple hosts of the hosts have respective distances that are equidistant from the HID, select the first host that is assigned a highest priority of respective priorities previously assigned to the multiple hosts. The suggestion/motivation would have been in order to determine the signal level or range of signal levels at which the host device last communicated with the target device (see ¶ 0013).
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/                                                     /NELSON M ROSARIO/
Examiner, Art Unit 2694                                          Primary Examiner, Art Unit 2624